DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 1, 3-8, 10, 13-16, 18-27 and new claim 28 and 29 are under examination.
Claim 2, 9, 11, 12 and 17 are cancelled.
Claim 1, 3-8, 10, 13-16 and 18-29 are rejected.
No claims allowed.
Withdrawn Rejections
The 112, first and second paragraph rejections set forth in previous office action have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-8, 10, 13-16 and 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over Champion et al. (US 2008/0187628 A1) as evidenced by Protein in Coffee (Ref. U) and Real Life, Good Food: Fats and Oils (Ref. V).
Regarding claim 1, 3, 4, 5, 6, 7, 15, 20, 22, 23, 24, 25, 26 and 27, Champion et al. (Champion) discloses a method of making an effervescing tablet (compact-pod unit) (‘628, [0061], [0142]) comprising mixing all ingredients (‘628, [0070]) including sweeteners including sugar (‘628, [0082]-[0091]), vitamins and minerals (‘628, [0095]-[0096]) (nutrient supplements), sodium bicarbonate and citric acid (‘628, [0135]-[0136]) and a binding agent, starch (‘628, [0117]).  
Sugar is a source of carbohydrate and energy wherein sugar is considered a nutrient. Champion discloses cane sugar (nutrient) in a weight percent range of 0 to 80% of the effervescing tablet (compact-pod unit) (‘628, [0069], Table 1), which overlaps the cited range in claim 1 and 20. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). With respect to claim 22, 24 and 27, the cane sugar (nutrient) which is a carbohydrate is considered a macronutrient.  
Champion’s sodium bicarbonate (bicarbonate salt) and citric acid (organic acid) are considered dissolution agents and disintegrants, respectively. The sodium bicarbonate (bicarbonate salt) aids in quick dissolving the tablet into water (liquid) (‘628, [0135]). 
Champion discloses the ingredients shaped into the tablet by compression filling (compacting), wherein a shape of the tablet including toroidal, tubular, triangular and spherical (3-dimentional shape) (‘628, [0154]-[0159], Fig. 1-5; [0166]).  Champion teaches the method comprising a coating step of the tablet (compact-pod unit) (‘628, [0143]-[0145]) to fully cover the tablet. With respect to claim 15, Champion teaches the tablet is molded (‘628, [0168], [0210]), wherein term molded is expected to encompass by compaction in a mold. With respect to claim 23, 25, and 26, cane sugar (nutrient) is well known to be in granule format. Additionally, Champion teaches the ingredients in the effervescing tablet (compact-pod unit) are dry (‘628, [0214]-[0216]) which encompass powder, granule and pellet formats. 
Regarding claim 8, 16, 18 and 19, Champion discloses the method comprising tablet packaging in a dispenser comprising package materials including plastic (water-insoluble coating) which is a solid material (‘628, [0183]-[0190], [0195]); wherein the dispenser is expected to encapsulate the tablet (compact-pod unit). Champion’s plastic of the dispenser is considered as a coat to the tablet, wherein plastic is known to have viscoelastic polymer properties. 
Regarding claim 10, Champion discloses the ingredients, emulsifier including lecithin (amphipathic molecule) (‘628, [0130]). 
Regarding claim 13 and 14, Champion discloses the ingredients in the tablet (compact-pod unit), including coffee extract (‘628, [0091]) and green tea extract (‘628, [0098]). 
Regarding claim 21, Champion does not explicitly disclose the cited sized amount. However, it would have been obvious to one of ordinary skill in the art to make a desire sized amount, including the cited amount as a matter of preference for Champion’s tablet for a finished beverage, absent a clear and convincing argument or evidence to the contrary.  Additionally, a modification would have involved a mere change in the size of a component. A change in size is generally  recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc. 725 F.2d 1338,220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984). 
Regarding claim 28, Champion discloses the ingredients including coffee and oils (‘628, [0076]), wherein the coffee contains protein content as evidenced by Protein in Coffee (Ref. U); and oils are fats as evidenced by Real Life, Good Food: Fats and Oils (Ref. V). Champion’s coffee provides the protein content and oils provides the fat content (‘628, [0076]) are considered nutrients in Champion’s effervescing tablet (compact-pod unit)
Regarding claim 29, Champion discloses the cane sugar (nutrient) in a weight percent range of 0 to 80% of the effervescing tablet (compact-pod unit) (‘628, [0069], Table 1), wherein the upper limit 80% is considered close to the cited range of up at least 81%; wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Response to Arguments
Applicant's arguments filed 08/03/2022, pages 7-8, have been fully considered but they are not persuasive. 
Champion clearly teaches the effervescing tablet (compact-pod unit) (‘628, [0061], [0142]) comprising mixing all ingredients (‘628, [0070]) including sweeteners including sugar (‘628, [0082]-[0091]), vitamins and minerals (‘628, [0095]-[0096]) (nutrient supplements), sodium bicarbonate and citric acid (‘628, [0135]-[0136]) and a binding agent, starch (‘628, [0117]).  
Sugar is a source of carbohydrate and energy wherein sugar is considered a nutrient, wherein the carbohydrate is considered a macronutrient.  Champion’s sodium bicarbonate (bicarbonate salt) and citric acid (organic acid) are considered dissolution agents and disintegrants, respectively. The sodium bicarbonate (bicarbonate salt) aids in quick dissolving the tablet into water (liquid) (‘628, [0135]). 
Champion does not explicitly disclose the cited sized amount. However, it would have been obvious to one of ordinary skill in the art to make a desire sized amount, including the cited amount as a matter of preference for Champion’s tablet for a finished beverage, absent a clear and convincing argument or evidence to the contrary.  Additionally, a modification would have involved a mere change in the size of a component. A change in size is generally  recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc. 725 F.2d 1338,220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984). 
With respect to new claims and new limitations, Champion discloses the ingredients including coffee and oils (‘628, [0076]), wherein the coffee contains protein content as evidenced by Protein in Coffee (Ref. U); and oils are fats as evidenced by Real Life, Good Food: Fats and Oils (Ref. V). Champion’s coffee provides the protein content and oils provides the fat content (‘628, [0076]) as evidenced by Ref. U and  Ref. V are considered nutrients in Champion’s effervescing tablet (compact-pod unit). Champion discloses the cane sugar (nutrient) in a weight percent range of 0 to 80% of the effervescing tablet (compact-pod unit) (‘628, [0069], Table 1), wherein the upper limit 80 % is considered close to the cited range of up at least 81%; wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792